DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 5/10/22 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 6, 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method and apparatus for cooking Independent claims 1 and 12 defines over the prior art of record since the prior art does not teach, suggest or render obvious, with the apparatus operating and when the food is in contact with the heating plates, the apparatus records the thickness (Y) of the food, and/or records an estimated trend of a slope of the measured temperatures of at least one of the heating plates and the apparatus calculates the cooking time (T) for the selected kind of food item as a function of the recorded thickness (Y) of the food and/or as a function of the estimated trend of a slope of the measured temperatures of at least one of the heating plates, wherein the cooking time (T) for the food is calculated by calculating a first cooking time (T), as a function of the lowest temperature (X) out of those stored in memory, and at the end of the first calculated cooking time (T) the apparatus automatically applies a second calculated cooking time (T) for the food, the calculation of the second cooking time (T) being a function of the second lowest of said temperatures stored in memory (X), wherein the thickness is measured from a sensor and wherein when the end of the first cooking time (T) is reached, the apparatus indicates to the user that a first cooking result has been achieved, and when the end of the second cooking time (T) is reached, the apparatus indicates to the user that a second cooking result has been achieved, the second cooking result being different than the first cooking result. 
Response to Amendment
Applicants amendments overcome the 101 rejection of claim 12.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792